DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/21 has been entered. 
Response to Amendment
The Examiner acknowledges the remarks filed on 5/11/21.  Claim 9 has been canceled. Claim 1 has been amended. Claims 1-8 and 10-21 are pending rejection below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 10-19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kasagi JP_2014231533_A (see machine English translation).
1.	Regarding Claims 1-4, 7, 8, 10-19, and 21, Kasagi discloses a porous, polymer film (paragraph 0047) having a low dielectric (paragraph 0062) comprising a porosity of 40% or more and cell (corresponds to claimed pores) diameter of 5 microns or less (Derwent Abstract) wherein said porous structure of the said film is a closed-cell structure (paragraph 0066).  Furthermore, Kasagi discloses that its porosity can be preferably more than 50% but usually less than or equal to 90% (paragraph 0067).  Kasagi also discloses that its porous structure in which its closed cells account for 90% or more of entire cells (paragraph 0066).  Additionally, Kasagi discloses having a dielectric constant of 1.4 (paragraph 0069 and Table 1).  Kasagi further discloses its polymer Kasagi also discloses its polymer can be polyimide (paragraph 0028).  Also, Kasagi discloses the thickness of its film can range from 15-100 micrometers (paragraph 0063).  Kasagi discloses using its film in a board for an mm-wave antenna (paragraphs 0002, 0071 and Derwent Abstract).  Moreover, Kasagi discloses that it can have a metal foil layer (corresponds to claimed electroconductive layer) on said porous resin film (Derwent Abstract) using an adhesive (paragraph 0086) that can also be put on one side (Derwent Abstract) or both sides (paragraphs 0012, 0071; Claim 4).  The wiring that is used in such laminations (paragraphs 0002, 0066, and 0088) can act as a conducting part for electrically conducting the metal foil layer on the opposite surfaces of the porous resin film.  Finally, given that Kasagi substantially discloses the same product as being claimed by Applicants as well as explicitly teaching that the liquid does not permeate or deteriorate its material (paragraph 0066), it would therefore be expected for it to inherently possess the claimed liquid penetration length of instant claims 1 and 10 as well as the claimed dielectric constant at 10 GHz of instant claims 11 and 12.  Regarding product claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kasagi JP_2014231533_A (see machine English translation), as applied to Claims 1-4 and 7-19, and 21.
2.	Regarding Claims 5 and 6, although Kasagi does not explicitly disclose the claimed pore diameter distribution, it would nevertheless be expected for one of ordinary skill in the art to know how to vary this based on end-user specifications in a given application.  Applicants have not demonstrated how this claimed feature results in an unexpected and surprising property. Moreover, the fact that Kasagi discloses using a pore diameter as low as 3 microns would indicate that the full width at half maximum must necessarily be less than the claimed 10 micron of instant Claims 5 and 6.
3.	Regarding Claim 20, although Kasagi does not explicitly disclose using multiple films, it would nevertheless be expected for one of ordinary skill in the art to know how to add additional films based on end-user specifications in a given application.  .
Response to Arguments
Applicant's arguments filed 5/11/21 have been fully considered but they are not persuasive. 
Applicants state:  “Kasagi, however, does not disclose "the porous structure of the film has a liquid penetration length that is 500 µm or less as measured after immersing a cut surface of the film in a penetrant for 5 minutes,” as recited in claim 1.”
The Examiner respectfully submits that Kasagi explicitly teaches that the liquid does not permeate or deteriorate its material (paragraph 0066), it would therefore be expected for it to inherently possess the claimed liquid penetration length of instant claims 1 and 10.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140.  The examiner can normally be reached on Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        June 29, 2021